Dissenting Opinion by
Flood, J.:
The appellant was convicted of robbery. The victim, Mr. Harry Lucet, was the only eyewitness. At the first trial, held before Judge Blanc commencing May 29, 1961, the appellant, Meehan, was represented by a member of the staff of the Defender Association of Philadelphia. A co-defendant, McKnight, was represented by private counsel. The jury found both defend*568ants guilty, but Judge Blanc granted a new trial. McKnight’s private counsel withdrew from the case and another member of the staff of the Defender Association, who had not participated in the first trial, undertook to represent both Meehan and McKnight at the second trial. At the conclusion of this trial, at which a jury was waived, Judge TIllman found both defendants guilty. Meehan has appealed upon the ground, among others, that the representation of both defendants by the same counsel at the second trial created a conflict of interest which prejudiced his defense.
Although the robbery occurred on June 12, 1957, Meehan was not apprehended until June 16, 1958. At the preliminary hearing for McKnight, held before Magistrate Mongelluzzo on June 14, 1957, Lucet identified McKnight, Avho Avas present at the hearing, as the man Avho took his brief case. He said that, as he reached the curb at the time of the robbery, he saw McKnight “bounce on me and start tugging on my briefcase”. He said he Avas hit over the head by a man in back of him and that both then fled in a car parked nearby. He Avas then asked: “You are certain that the defendant is the man Avho took the money from your possession? A. Yes I am. By the Court: Q. You show me the man that robbed you and took the money from you? A. This man here [McKnight]. He took the bag containing the money.”
On January 29, 1959, Lucet testified at the trial of John Damanskis, a third man who was accused as the driver of the getaAvay car. Both Meehan and McKnight were present at the Damanskis trial. During the course of the trial the prosecutor stated: “Bring these two gentlemen forth, stand out here”. He then asked Lucet “. . . can you identify anybody in this courtroom, either or both of the tAVO men that attacked you on the street? A. Yes, I can. Q. Which one was it? A. The man on the right [McKnight]. The man on the left was *569in back of me, and as he ran np the street, of course, I only had a view of his back.”
At the first trial of Meehan and McKnight, which occurred almost four years after the crime, Lucet completely contradicted his previous testimony that the man in front was McKnight and that he only had a view of the other man’s back. For the first time he identified Meehan as a participant in the robbery and stated that Meehan was the man in front who had grabbed his bag. Also, for the first time he stated that he got a glimpse of the face of the other man because, as both were running away, “[t]he other party” [McKnight] “happened to turn around and look back for a moment”. Apparently because of these and other contradictions in Lucet’s testimony, Judge Blanc granted both defendants new trials following jury verdicts of guilty.
At the second trial before Judge Ullman, Lucet identified Meehan as the man in front who grabbed the bag of money and McKnight as the man who struck him from behind. Lucet denied that he ever had identified McKnight as being the man in front prior to the Damanskis trial. He said he previously had identified McKnight only as one of the participants in the crime. Lucet further testified that he had identified both defendants at the Damanskis trial, that he had mistakenly identified McKnight as the one who grabbed the bag, but that he had corrected this mistake at the previous trial. When asked if there was any doubt in his mind about the identity of “these men” he replied: “There is no doubt in my mind. I could see that face for the rest of my life.” He subsequently identified “that face” as being the face of “[t]he man that came forward to me and grabbed the bag.” He testified that he got a good view of the man in front because he was facing him and that “[t]he fellow in back of me I got the glance of the profile as he ran from me.”
*570In his cross-examination counsel did not call to the court’s attention, either the fact that Lucet had identified McKnight as the person who grabbed the bag of money at MeKnight’s preliminary hearing held two days after the robbery, or the fact that he had identified only McKnight at the Damanskis trial. In fact, counsel’s cross-examination concerning Lucet’s testimony at the Demanskis trial indicates a mistaken belief on his part that Lucet had identified both defendants at the Damanskis trial.- He so argued to the court, and aimed his cross-examination only at the fact that Lucet previously had given conflicting testimony as to which defendant was in front and which was in back.
On November 30, 1961, prior to the decision of the Supreme Court which reversed our holding in Commonwealth ex rel. Whitling v. Russell, 195 Pa. Superior Ct. 277, 171 A. 2d 819 (1961), reversed, 406 Pa. 45, 176 A. 2d 641 (1962), Judge Ullman denied motions in arrest of judgment and for a new trial and sentenced Meehan to ten to twenty years in the Eastern State Penitentiary. In refusing a new trial, on the ground of an alleged conflict of interest, Judge Ullman no doubt relied upon the decision of this court in the Whit-ling case, supra. However, in view of the reversal of that holding after Judge Ullman’s order denying a new trial, in my opinion that order should be reversed and a new trial granted.
The Supreme Court in the Whitling case said: “If, in the representation of more than one defendant, a conflict of interest arises, the mere existence of such a conflict vitiates the proceedings, even though no actual harm results. The potentiality that such harm may result, rather than that such harm did result, furnishes. the appropriate criterion.” 406 Pa. at page 48, 176 A. 2d at page 643.
In my opinion, the conflict of interest was less likely to be productive of harm in the Whitling case than *571in the case before us. There the relator, Richard Whit-ling, testified against his brother, Ralph, who was his co-defendant, and Ralph testified in favor of Richard. In the case we are now considering the evidence shows that the prosecuting witness got a good look at only-one of the two robbers, the one who snatched his briefcase. On June 14, 1957, two days after the robbery, with only McKnight present, and at the Damanskis trial on January 29, 1959, with both Meehan and McKnight present, this witness said positively that it was McKnight who took his briefcase. The first time he testified that it was Meehan was at the trial before Judge Blanc, held almost four years after the commission of the crime. Under these circumstances, we cannot say that an attorney free of the responsibility of representing McKnight as well as Meehan, would not have used these facts to the advantage of Meehan and to the disadvantage of McKnight.
Each of the defendants was entitled to have his case presented to the jury by counsel unhampered by duties to the other. Each was entitled to have any proper argument made for him, even at the expense of the other. In view of the testimony of Mr. Lucet at the various proceedings above detailed, it is difficult to see how this could be done while they were represented by the same counsel. This is a case “where the mere existence of ... a conflict vitiates the proceedings”. For that reason a new trial should be granted.